891 F.2d 297
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Abraham T. YANG, Petitioner,v.James ROWLAND, Ed Veit, L.E. Debord, Estelle Wayne, et al,Respondents.
No. 89-55089.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 7, 1989.*Decided Dec. 4, 1989.

Before ALARCON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Yang brought an action against prison officials seeking damages under 42 U.S.C. § 1983, for allegedly misconstruing California statutes so as to lengthen his term of imprisonment prior to obtaining parole.   A magistrate dismissed the complaint with leave to amend.   Yang did not amend the complaint, but pursued his action before the district court.   The district court dismissed Yang's action for lack of jurisdiction.


3
We recently held that whenever a state prisoner's claim to relief "requires as its predicate a determination that a sentence currently served is invalid or unconstitutionally long[,]" habeas corpus relief must be the exclusive federal remedy.   Young v. Kennedy, slip op. 12605, 12608 (9th Cir.Oct. 11, 1989).   Yang's relief must therefore take the form of a habeas corpus petition.   Since Yang has not advanced his statutory theory in the state courts, he cannot seek federal habeas relief at this time.


4
Because exhaustion or remedies is a lengthy process, Yang may not be able to complete exhaustion before the limitations period expires on his section 1983 claim.   Accordingly, federal proceedings on his section 1983 claim must be stayed until Yang exhausts his state remedies.   See Young at 12612.


5
The district court's order dismissing Yang's complaint under section 1983 is vacated.   Upon remand, the district court is directed to enter an order staying further proceedings on the section 1983 action until Yang has an opportunity to exhaust his state remedies.


6
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3